Exhibit 10.4

LOGO [g87023ex_header.jpg]

March 20, 2009

Peter J. Tallian

Dear Peter:

I am pleased to extend our offer of employment to you as Chief Financial Officer
with a projected start date of April 6, 2009. You will receive a starting salary
of $8,461.54/bi-weekly (if annualized, the total would be $220,000). This
position is exempt, reporting to me.

As an employee of BTU International, you will be eligible to participate in our
benefits programs; we currently offer medical, dental, life and accident
insurance coverage, a 401k plan, and paid holidays and vacation time. You will
begin accrual of vacation time at four weeks of vacation annually. A Summary of
Benefits is enclosed and more details will be provided during your orientation
to the company. In the event of a conflict, the terms of BTU’s benefits set
forth in the Employee Policies and/or other plan documents shall govern. BTU, of
course, may amend, terminate, or enhance the benefits provided to you and our
other employees from time to time as it deems appropriate.

If you accept BTU’s offer of employment, you will be eligible for the following
additional compensation:

 

  •  

During employment, you will eligible annually for a bonus of 25% of your base
salary (for 100% of goal achievement) up to a maximum of 50% of your base salary
(for goal achievement exceeding 100%). For 2009, the company will guarantee a
minimum 10% pro-rated bonus payout. Bonus awards will be determined by the Board
of Directors, in its discretion, based on performance of the Company against
goals established annually by the Board of Directors.

 

  •  

As a sign-on benefit you will receive an option to purchase 20,000 shares of BTU
stock as outlined in the stock option certificate and pending approval by the
Board of Directors at their next meeting. These options will be priced at the
close of the market on your start date, provided prior Board Approval has been
obtained, vest in four equal parts over four years, and expire in seven years.
The grant of options will be made under the BTU International, Inc., 2003 Equity
Incentive Plan and the option shall be governed by the terms of that Option
Plan, the stock option certificate and applicable law.

 

  •  

As discussed, we anticipate that at some time you will be able to move to our
area. In the meantime, we will subsidize your temporary housing in the amount of
up to $1,750/month for nine months.

 

Page 1 of 3



--------------------------------------------------------------------------------

  •  

You will receive a $10,000 sign-on bonus, payable upon completion of the first
90 days.

 

  •  

Your performance and compensation will be formally reviewed by me and the
Compensation Committee of the Board of Directors in December, 2009.

 

  •  

We are pleased to offer you the benefits described in the attached Retention
Agreement (“Attachment 1”), including the assurance of severance pay in the
event that your employment is terminated in specific circumstances.

This offer, including the Retention Agreement, is contingent upon successful
completion of all hiring steps and receipt of satisfactory documents concerning
employment eligibility. Your employment is also contingent upon BTU’s completion
of a satisfactory investigation of your background. You agree to release BTU,
its employees and agents, and any individuals who may provide BTU with
information regarding your background from any liability in connection with this
background check. Please review carefully the Additional New Hire Information
and enclosures included as a part of this offer letter.

This offer letter (including the enclosed Additional New Hire Information and
Retention Agreement) contains our entire understanding regarding the terms and
conditions of your employment and supersedes any prior statements regarding your
employment made to you at any time by any representative of BTU. Your employment
with BTU will be at-will, and this letter, BTU practice, and any other oral or
written policies or statements of BTU or its agents shall not create an
employment contract, guarantee a definite term of employment, or otherwise
modify in any way the agreement and understanding that employment with BTU is
at-will. No representative of BTU, except BTU’s CEO in a writing signed by the
CEO and you, has any authority to enter into any agreement contrary to the
foregoing.

This offer is valid until March 21, 2009. Please complete and return one copy of
this offer letter signed by you to the Human Resources Department at BTU
International, Inc., 23 Esquire Road, North Billerica, MA 01862, or by
confidential fax (978) 670-2613. By signing below you verify that there are no
restrictions, contractual or otherwise, that might prohibit your employment with
BTU.

My team and I look forward to working with you and feel that you will have much
to offer BTU. We are a highly committed team dedicated to excellence. We feel
this is an exciting environment with significant opportunities in which to work
and hope that you will accept the position as outlined.

 

Sincerely,

/s/ Paul J. van der Wansem

Paul J. van der Wansem Chairman and CEO

 

Page 2 of 3   LOGO [g87023footer.jpg]   



--------------------------------------------------------------------------------

I, Peter Tallian, accept this offer and terms of employment as set forth in this
offer letter including the Additional New Hire Information. My intended start
date is: 4-6-09

 

Signature  

/s/ Peter Tallian

    Date:  

3-21-09

  Peter Tallian      

 

Enclosures:   Retention Agreement   Benefit Summary 2009  
Employment Eligibility Verification (1-9)   Drug Test Information   FCRA
Disclosure to Applicant

 

Page 3 of 3   LOGO [g87023footer.jpg]   